 

Exhibit 10.3 Form of Warrant

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF A REGISTRATION STATEMENT
IN EFFECT WITH RESPECT TO SUCH SECURITIES UNDER SUCH ACT AND QUALIFICATION UNDER
APPLICABLE STATE SECURITIES LAWS, OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION AND QUALIFICATION IS NOT REQUIRED.

 

BIOHITECH GLOBAL, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Warrant Shares: _________ Issue Date:  April __, 2017

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [______________] or its assigns (the “Holder”) is entitled, upon the
terms and subject to the limitations on exercise and the conditions hereinafter
set forth, at any time after the Issue Date set forth above (the “Initial
Exercise Date”) and on or prior to the close of business on the five (5) year
anniversary of the Initial Exercise Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from BioHiTech Global, Inc., a
Delaware corporation (the “Company”), up to [_________] shares (as subject to
adjustment hereunder, the “Warrant Shares”) of Common Stock. The purchase price
of one share of Common Stock under this Warrant shall be equal to the Exercise
Price, as set forth below.

 

This Warrant is issued pursuant to a Securities Purchase Agreement of even date
herewith (the “Purchase Agreement”), and is one of the Warrants (collectively,
the “Warrants”) being issued in connection with the issuance of original issue
discount convertible promissory notes (the “Notes”) being issued by the Company
(the “Offering”).

 

The following is a statement of the rights of the Holder of this Warrant and the
conditions to which this Warrant is subject, to which the Holder, by the
acceptance of this Warrant, agrees:

 

1.         Certain Definitions.

 

1.1         “Exercise Price” means $3.75 per share.

 

1.2         “Expiration Date” means the date that is five (5) years after the
issue date set forth above.

 

1.3         “Shares” or “Warrant Shares” means the shares of Common Stock
issuable under this Warrant, as set forth in Section 2 below.

 

2.         Number of Shares and Exercise Price

 

2.1         This Warrant shall be exercisable for such number of Warrant Shares
as set forth above, at the Exercise Price.

 

2.2         This Warrant may be exercised in whole or in part at any time
beginning on the date on which the Initial Exercise Date and continuing
thereafter and from time to time on or prior to the Expiration Date.

 

1

 

 

Exhibit 10.3 Form of Warrant

 

3.          Exercise of Warrant

 

3.1         The purchase rights represented by this Warrant are exercisable by
the Holder, in whole or in part, by the surrender of this Warrant and the Notice
of Exercise annexed hereto duly executed at the Company’s principal executive
office (or such other officer or agent of the Company as it may designate by
notice in writing to the Holder at the address of the Holder appearing on the
books of the Company), and upon payment of the aggregate Exercise Price of the
Shares thereby purchased (by cash or by check or bank draft payable to the order
of the Company); whereupon the Holder shall be entitled to receive the number of
Shares so purchased. The Company agrees that if at the time of the surrender of
this Warrant and purchase of the Shares, the Holder shall be entitled to
exercise this Warrant, the Shares so purchased shall be issued to the Holder as
the record owner of such Shares as of the close of business on the date on which
this Warrant shall have been exercised as aforesaid or on such later date
requested by the Holder or on such earlier date agreed to by the Holder and the
Company.

 

3.2       Delivery of Common Stock Certificates and New Warrant. As soon as
reasonably practicable after each exercise of this Warrant, in whole or in part,
and in any event within five (5) business days thereafter (the “Warrant Share
Delivery Date”), the Company, at its expense (including the payment by it of any
applicable issue taxes), will cause the name of the Holder (or as Holder may
direct) to be entered in the register of holders in respect of the Warrant
Shares and further cause to be issued in the name of and delivered to the Holder
hereof or as the Holder (upon payment by the Holder of any applicable transfer
taxes) may direct:

 

(a)         the number of duly authorized, validly issued, fully paid and
nonassessable Warrant Shares to which the Holder shall be entitled upon
exercise, in certificated form with appropriate restrictive legends, if
applicable; and

 

(b)         in case exercise is in part only, a new Warrant document of like
tenor, dated the date hereof, for the remaining number of Warrant Shares
issuable upon exercise of this Warrant after giving effect to the partial
exercise of this Warrant (including the delivery of any Warrant Shares as
payment of the Exercise Price for such partial exercise of this Warrant).

 

3.3         Cashless Exercise. If, but only if, at the time of exercise hereof
there is no effective registration statement registering, or the prospectus
contained therein is not available for the issuance of the Warrant Shares to the
Holder, then this Warrant may be exercised, in whole or in part, at such time by
means of a “cashless exercise” in which the Holder shall be entitled to receive
a number of Warrant Shares equal to the quotient obtained by dividing [(A-B)
(X)] by (A), where:

 

(A) = as applicable: (i) the VWAP on the Trading Day immediately preceding the
date of the applicable Notice of Exercise if such Notice of Exercise is (1) both
executed and delivered pursuant to Section 2(a) hereof on a day that is not a
Trading Day or (2) both executed and delivered pursuant to Section 2(a) hereof
on a Trading Day prior to the opening of “regular trading hours” (as defined in
Rule 600(b)(64) of Regulation NMS promulgated under the federal securities laws)
on such Trading Day, (ii) the Bid Price of the Common Stock on the principal
Trading Market as reported by Bloomberg L.P. as of the time of the Holder’s
execution of the applicable Notice of Exercise if such Notice of Exercise is
executed during “regular trading hours” on a Trading Day and is delivered within
two (2) hours thereafter pursuant to Section 2(a) hereof or (iii) the VWAP on
the date of the applicable Notice of Exercise if the date of such Notice of
Exercise is a Trading Day and such Notice of Exercise is both executed and
delivered pursuant to Section 1(a) hereof after the close of “regular trading
hours” on such Trading Day;

 

2

 

 

Exhibit 10.3 Form of Warrant

 

(B) = the Exercise Price of this Warrant, as adjusted hereunder; and

 

(X) = the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

“Bid Price” means, for any date, the price determined by the following: (a) if
the Common Stock is then listed or quoted on a Trading Market, the bid price of
the Common Stock during the two (2) hours prior to the delivery of the
applicable Notice of Exercise, as such bid price is selected by the Holder, on
the Trading Market on which the Common Stock is then listed or quoted as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)) or (b) in all other cases, the fair
market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company.

 

“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New York City
time)), (b) if OTCQB or OTCQX is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on OTCQB or OTCQX as applicable, (c) if the Common Stock is not then listed or
quoted for trading on OTCQB or OTCQX and if prices for the Common Stock are then
reported in the “Pink Sheets” published by OTC Markets Group, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of the Common Stock so reported, or (d) in all
other cases, the fair market value of a share of Common Stock as determined by
an independent appraiser selected in good faith by the Purchasers of a majority
in interest of the Securities then outstanding and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.

 

4.          Nonassessable

The Company covenants that all Shares which may be issued upon the exercise of
this Warrant will be validly issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof.

 

5.          Fractional Shares

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant. With respect to any fraction of a share
called for upon the exercise of this Warrant, the number of shares delivered
shall be rounded up to the nearest whole share.

 

6.          Charges, Taxes and Expenses

Issuance of Shares upon the exercise of this Warrant, in certificated form or
otherwise, shall be made without charge to the Holder hereof for any issue or
transfer tax or other incidental expense in respect of the issuance, including
relating to any certificate, all of which taxes and expenses shall be paid by
the Company, and such Shares shall be issued in the name of the Holder.

 

3

 

 

Exhibit 10.3 Form of Warrant

 

7.         No Rights as Shareholders

This Warrant does not entitle the Holder to any voting rights or other rights as
a shareholder of the Company prior to the exercise hereof.

 

8.           Saturdays, Sundays, Holidays, etc.

If the last or appointed day for the taking of any action or the expiration of
any right required or granted herein shall be a Saturday, a Sunday or a legal
holiday, then such action may be taken or such right may be exercised on the
next succeeding day that is not a Saturday, Sunday or legal holiday.

 

9.           Adjustments

The Exercise Price and the number of Shares purchasable hereunder are subject to
adjustment from time to time as set forth in this Section 9.

 

9.1       Reclassification, etc. If the Company, at any time while this Warrant,
or any portion thereof, remains outstanding and unexpired, by reclassification
of securities or otherwise, shall change the class of the securities as to which
purchase rights under this Warrant exist into the same or a different number of
securities or any other class or classes of securities, this Warrant shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities that were subject to the purchase rights under this Warrant
immediately prior to such reclassification or other change and the Exercise
Price therefor shall be appropriately adjusted, all subject to further
adjustment as provided in this Section 9.

 

9.2       Subdivision or Combination of Shares. In the event the Company shall
at any time subdivide the outstanding securities as to which purchase rights
under this Warrant exist, or shall issue a stock dividend on the securities as
to which purchase rights under this Warrant exist, the number of securities as
to which purchase rights under this Warrant exist immediately prior to such
subdivision or to the issuance of such stock dividend shall be proportionately
increased, and the Exercise Price shall be proportionately decreased, and in the
event that the Company shall at any time combine the outstanding securities as
to which purchase rights under this Warrant exist, the number of securities as
to which purchase rights under this Warrant exist immediately prior to such
combination shall be proportionately decreased, and the Exercise Price shall be
proportionately increased, effective at the close of business on the date of
such subdivision, stock dividend or combination, as the case may be.

 

9.3       Adjustment upon Issuance of Common Stock or Common Stock Equivalents.
If at any time on or after the Initial Exercise Date the Company issues or
sells, or in accordance with this is deemed to have issued or sold, any warrants
to purchase shares of Common Stock or Common Stock Equivalents at an exercise
price (the “New Issuance Price”) less than a price (the “Applicable Price”)
equal to the Exercise Price in effect immediately prior to such issue or sale or
deemed issuance or sale (the foregoing, a “Dilutive Issuance”), then immediately
after such Dilutive Issuance the Exercise Price then in effect shall be reduced
to an amount equal to the New Issuance Price. For the purposes of this Section
9.3, “Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Common Stock,
excluding those issued under employee stock compensation plans.

 

9.4       Cash Distributions. No adjustment on account of cash dividends or
interest on the securities as to which purchase rights under this Warrant exist
will be made to the Exercise Price under this Warrant.

 

4

 

 

Exhibit 10.3 Form of Warrant

 

10.         Miscellaneous.

 

10.1      Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant and, in the case of loss, theft or destruction,
delivery of an indemnity agreement reasonably satisfactory in form and substance
to the Company or, in the case of mutilation, on surrender and cancellation of
this Warrant, the Company shall execute and deliver, in lieu of this Warrant, a
new Warrant executed in the same manner as this Warrant and of like tenor and
amount.

 

10.2      Waivers and Amendments. This Warrant and the obligations of the
Company and the rights of the Holder under this Warrant may be amended, waived,
discharged or terminated (either generally or in a particular instance, either
retroactively or prospectively and either for a specified period of time or
indefinitely) with the written consent of the Company (which shall not be
required in connection with a waiver of rights in favor of the Company) and the
holders of at least a majority of the then-outstanding aggregate principal
amount under the Notes; provided, however, that no such amendment or waiver
shall reduce the number of Shares represented by this Warrant without the
consent of the Holder hereof; and provided further, however, that nothing shall
prevent the Holder from individually agreeing to waive the observation of any
term of this Warrant. Any amendment, waiver, discharge or termination effected
in accordance with this Section 10.2 shall be binding upon the Company, the
Holder, and except pursuant to a waiver by an individual holder of another
Warrant pursuant to the final proviso in the immediately preceding sentence,
each other holder of Warrants.

 

10.3      Notices. Any notice, request or other communication required or
permitted hereunder shall be given in accordance with the Purchase Agreement.

 

10.4      Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Warrant and the balance of this Warrant shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

10.5      Successors and Assigns. Neither this Warrant nor any rights hereunder
are transferable without the prior written consent of the Company.
Notwithstanding the foregoing, the Holder shall be permitted to transfer this
Warrant to any affiliate (as that term is defined in the Securities Act of 1933,
as amended) of the Holder. If a transfer is permitted pursuant to this Section,
the transfer shall be recorded on the books of the Company upon the surrender of
this Warrant, properly endorsed, to the Company at its principal offices, and
the payment to the Company of all transfer taxes and other governmental charges
imposed on such transfer. In the event of a partial transfer, the Company shall
issue to the holders one or more appropriate new warrants. Subject to the
foregoing, the provisions of this Warrant shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the Company and the Holder.

 

10.6      Delays or Omissions. No delay or omission to exercise any right,
power, or remedy accruing to the Holder, upon any breach or default of the
Company under this Warrant shall impair any such right, power, or remedy of the
Holder nor shall it be construed to be a waiver of any such breach or default,
or an acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default therefore or thereafter occurring. Any
waiver, permit, consent, or approval of any kind or character on the part of the
Holder of any breach or default under this Warrant or any waiver on the part of
the Holder of any provisions or conditions of this Warrant must be made in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Warrant or by law or otherwise afforded
to the Holder, shall be cumulative and not alternative.

 

10.7      Titles and Subtitles. The titles of the paragraphs and subparagraphs
of this Warrant are for convenience of reference only and are not to be
considered in construing this Warrant.

 

5

 

 

Exhibit 10.3 Form of Warrant

 

10.8      Construction. The language used in this Warrant will be deemed to be
the language chosen by the parties to express their mutual intent and no rules
of strict construction will be applied against any party.

 

10.9      Governing Law. THIS WARRANT SHALL BE GOVERNED IN ALL RESPECTS BY THE
LAWS OF THE STATE OF NEW YORK AS SUCH LAWS ARE APPLIED TO AGREEMENTS BETWEEN NEW
YORK RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY WITHIN NEW YORK.

 

[Remainder of page intentionally left blank]

 

6

 

 

Exhibit 10.3 Form of Warrant

 

IN WITNESS WHEREOF, BioHiTech Global, Inc. has caused this Warrant to be
executed by its officer thereunto duly authorized.

 

BIOHITECH GLOBAL, INC.         By:       Name:     Title:  

 

7

 

 

Exhibit 10.3 Form of Warrant

 

NOTICE OF EXERCISE

 

TO:BioHiTech Global, Inc.

80 Red Schoolhouse Road, Suite 101

Chestnut Ridge, NY 10977

Attn: Secretary

 

The undersigned hereby elects to purchase_______         shares (the “Shares”)
of the Common Stock of BioHiTech Global, Inc. pursuant to the terms of the
attached Warrant and tenders herewith payment of the purchase price in full.

 

Please issue the Shares, including in certificated form with appropriate
restrictive legends, if applicable, in the name of the undersigned or in such
other name as is specified below:

 

    (Print Name)  

 

Address:                    

 

The undersigned confirms that the undersigned is an “accredited investor” within
the meaning of Rule 501 of Regulation D under the Securities Act of 1933, as
amended, and that the Shares are being acquired for the account of the
undersigned for investment only and not with a view to, or for resale in
connection with, the distribution thereof, and that the undersigned has no
present intention of distributing or selling the Shares.

 

        (Date)   (Signature)                           (Print Name)      

 

8

 